DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the term “reinforcement” will be considered met so long as the structure provides sufficient evidence for reinforcement (i.e. vibration damping, stiffening, and related terminology) and/or meets the physical limitations as claimed.
Regarding claims 2-3, the terms “approximately circular shape” and “approximately elliptical shape” will be considered met by any shape approximating a circle and/or elliptical shape (i.e. “ring-shaped”/”disc-shaped”).
Regarding claims 5 and 7, the terms “center” and “central region” will be interpreted as any area disposed inward from the circumferential edge.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 1, the preamble states “a reinforcement sheet stuck onto a metal panel” but then claim 8 is directed to a reinforcement sheet disposed on a metal panel, which is confusing. Is the metal panel already present in claim 1 or is the metal panel provided in claim 8? Claims 2-7 are rejected for being dependent on an indefinite claim.
Regarding claim 8, while claim 8 explicitly comprises a metal panel, it is still confusing due to antecedent basis issues. The metal panel is already present in claim 1, and therefore the term “metal panel” must be preceded by “the” instead of “a”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sawamoto et al. (JP 2005-118630 A) (hereinafter “Sawamoto”), wherein claims 2-3 are alternatively rejected under 35 U.S.C. 103 as obvious over Sawamoto in view of Kawase et al. (JP 2007-296875 A) (hereinafter “Kawase”).
Regarding claims 1 and 8, Sawamoto teaches a reinforcing material for a steel sheet (metal panel) such as a door panel of an automobile [0001], wherein the reinforcing material bonded thereto comprises a surface layer (All Figs. [42]) comprising a reinforced epoxy and an intermediate (resin) layer (All Figs. [40]) comprising urethane and epoxy [0043], wherein the edges protrude in a curved manner to prevent deformation due to shrinkage [0009, 0019, 0044].
Regarding claims 2-3, the area near the handle comprises an approximately elliptical/circular shaped member.
In the event the shape is not considered approximately elliptical/circular: Kawase teaches a metal plate reinforcing structure [0001] comprising a reinforcing layer, wherein the reinforcing layer may be strip/band shaped or a circular shape, triangular shape, quadrangular shape, arc shape, V-shape, or U-shape [0031].
It would have been obvious to one of ordinary skill in the art at the time of invention to choose a shape from one or more of the presented shapes depending on the location of the reinforcement and the calculated forces acting thereon, especially a shape having rounded ends/edges as desired by Sawamoto.

Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto, as applied to claim 1 above, in view of Tominaga et al. (JP 59-054550 A) (hereinafter “Tominaga”) OR Fetsko et al. (U.S. Pub. No. 2011/0315473 A1) (hereinafter “Fetsko”).
Regarding claims 4-7, Sawamoto does not teach one or more through holes in a central region/area of the reinforcing material.
Tominaga teaches a multilayered sheet for reinforcing a metal/steel plate, such as in door portions of vehicles, wherein the layers have a plurality of through holes through them inward from the periphery at intervals, wherein the through holes allow for air located between the reinforcing sheet and the metal/steel plate to escape.
	OR
Fetsko teaches a damping patch for vehicle applications such as doors [0018] comprising a constraining layer and a bonding layer, wherein the layers comprise one or more through openings and/or holes located inward from the periphery, wherein the openings or holes may be used for relieving pressure or providing functional clearances for hoses/electrical wiring, wherein the holes may be singular, multiply spread even across the surface, or in one or more clusters [0026].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the reinforcing material of Sawamoto with one or more holes located inward from the periphery/central region. One of ordinary skill in the art would have been motivated to allow gases to escape from between the reinforcing sheet and the metal plate [Tominaga] OR allowed for pressure relief and/or clearances for functional elements such as hoses/wiring [Fetsko, 0026].

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wesch et al. (U.S. Pub. No. 2005/0239357 A1) (hereinafter “Wesch”).
Regarding claims 1-8, Wesch teaches a multilayer reinforcing laminate for stiffening metalwork/steel plates/panels [0002-0003, 0005, 0009, 0013] such as car doors [0013, 0057], wherein the reinforcing laminate comprises a constraining flat textile layer (All Figs. [15]) [0036] and a curable (resin) binder layer (All Figs. [13]) [0038-0039] adjacent/stuck to the metal substrate, wherein the laminate layers comprise a wavy periphery (protruding curved shape), an elliptical shape (protruding curved shape) [0051, 0052-0054, Fig. 2], and/or a centrally located through opening and/or through holes inward from the edges extending therethrough [0035, 0054-0055], all of which prevent deformation/distortion due to shrinkage [0013-0014, 0034-0035].

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cheng et al. (CN 207875764 U) (hereinafter “Cheng”), or alternatively rejected under 35 U.S.C. 103 as obvious over Cheng in view of Tachibana et al. (U.S. Pub. No. 2005/0032447 A1) (hereinafter “Tachibana”), or vice-versa.
Regarding claims 1-8, Cheng teaches a reinforcing sheet for use on a vehicle body structure/plate such as steel or aluminum [0002-0004, 0022, 0040] comprising an outer perimeter/boundary that contains a curve or arc such [0007] as an approximately rectangular shape having one or more wavy lines [0011-0012] or an oval/elliptical shape [0013], wherein both the rectangular shape and the oval elliptical shape comprise at least one centrally located hole/opening optionally having more centrally located surrounding holes [0014-0017], wherein the peripheral shape and presence of holes to prevent sink marks on the material plate [0021-0023], wherein the reinforcing sheet is made of glass fiber and epoxy resin (constraining layer) and is bonded (resin layer) to the inner side of a vehicular panel [0040].
In the event that the reinforcing sheet does not comprise the layer structure as set forth above: 
Tachibana teaches a reinforcing sheet for a stiffening a steel or aluminum plate (All Figs. [4]) in an automobile [0002-0004, 0024, 0131-0132, 0135] comprising a constraining/restricting layer (All Figs. [1]) comprising a resin-coated glass fiber cloth [0011] and a resin layer (All Figs. [2/5]) [0021-0022, 0126, 0130, 0133].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a resin layer for adhering the glass fiber reinforced epoxy stiffening layer of Cheng to the substrate. One of ordinary skill in the art would have been motivated to look to the art for bondable reinforcing sheets for reinforcing metal vehicle body structures as it is a well-known bondable/adhesive reinforcing structure [0004, 0015].
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to form the laminate of Tachibana as comprising an edge or overall periphery as having a curve and optionally one or more centrally located holes. One of ordinary skill in the art would have been motivated to prevent sink marks/deformation in the adherend at the edges of the reinforcing sheet and optionally a concave near the center of the center of the reinforcing sheet [0021-0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 22nd, 2022